NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted April 20, 2021*
                                 Decided April 20, 2021

                                         Before

                       MICHAEL B. BRENNAN, Circuit Judge

                       MICHAEL Y. SCUDDER, Circuit Judge

                       THOMAS L. KIRSCH II, Circuit Judge

No. 20‐1074

ANTOINE BORDELAIS,                                Appeal from the United States District Court
    Plaintiff‐Appellant,                          for the Northern District of Illinois,
                                                  Eastern Division.

      v.                                          No. 1:17‐cv‐04697

VALERIE BORDELAIS,                                Robert W. Gettleman,
    Defendant‐Appellee.                           Judge.

                                       ORDER

        Antoine Bordelais, a French citizen, seeks the return of his child under the Hague
Convention on the Civil Aspects of International Child Abduction, Oct. 25, 1980, T.I.A.S.
No. 11670, 1343 U.N.T.S. 89. Since his ex‐wife, Valerie, an American citizen, took their
child from Switzerland to Illinois in 2016, Antoine has sued her at least seven times for
the child’s return. See In re Antoine Bordelais, 20 C 4165 (N.D. Ill. July 20, 2020). The
district court dismissed the case for lack of jurisdiction. We affirm.



      * We have agreed to decide this case without oral argument because the appeal is
frivolous. FED. R. APP. P. 34(a)(2)(A).
No. 20‐1074                                                                   Page 2

        In 2016, in the midst of contentious divorce and custody proceedings in Swiss
court, Valerie took the couple’s then‐13‐year‐old child to visit her parents in Illinois.
They did not return. Antoine petitioned in Illinois state court for divorce and for return
of the child under the Hague Convention. The Convention has been implemented in the
United States through the International Child Abduction Remedies Act, 22 U.S.C.
§ 9001. Valerie counterclaimed, alleging that she had sole custody of the child and that
removal would place the child in grave danger. See Hague Convention, art. 13.

       In 2017, dissatisfied with the pace of the state court proceedings, Antoine filed a
similar version of his state court petition in federal court. Valerie moved to dismiss the
petition or stay the proceedings under Colorado River Water Conservation Dist. v.
United States, 424 U.S. 800, 813–14 (1976), on grounds that Antoine’s suit duplicated his
ongoing state court litigation. The district court agreed that the state and federal actions
were parallel and stayed the suit.

       Antoine, arguing that he had withdrawn his state‐court petition and that the case
was closed, moved to lift the stay in 2018. Valerie disagreed with his characterization
about the status of the state‐court proceedings and insisted that disputes over their
daughter were still being adjudicated. The court denied Antoine’s motion.

      In 2019, Antoine requested emergency “protective measures” under Article 7 of
the Hague Convention to prevent what he believed was a real possibility that Valerie
would take the child to Mexico, where she had relatives. The district court denied this
request as inconsistent with its stay order.

       In November 2019, the child turned 16, and Valerie moved to dismiss the suit on
grounds that the Hague Convention does not apply to children over 16. The district
court held a hearing the following month and granted Valerie’s motion. No transcript
appears to have been made of the hearing but, in a minute entry, the court stated that it
was granting the motion “[f]or the reasons stated in the record.” The court added that it
also denied Antoine’s oral motion to amend his complaint, as well as his motion to
proceed on appeal in forma pauperis.

       Antoine then filed a notice of appeal.

       Three months later, Valerie moved to dismiss the appeal for lack of jurisdiction.
She argued that the Hague Convention no longer supplied the basis for federal
jurisdiction because their daughter, upon reaching the age of 16, had aged out of the
No. 20‐1074                                                                     Page 3

Convention, and the case was now moot. Antoine responded that the Convention
continues to apply in Illinois until a child turns 18. We ordered that Valerie’s motion be
taken with the case. Further briefing followed.

        Antoine has given us no reason to conclude that the district court erred in
concluding that the case is moot. He does not dispute that the child turned 16 in 2019.
The Convention, by its terms, “shall cease to apply when the child attains the age of 16
years.” See Hague Convention, art. 4. As the State Department has opined, “[e]ven if a
child is under sixteen at the time of the wrongful removal or retention as well as when
the Convention is invoked, the Convention ceases to apply when the child reaches
sixteen.” U.S. Dep’t of State, Hague International Child Abduction Convention; Text
and Legal Analysis, 51 Fed. Reg. 10,494, 10,504 (Mar. 26, 1986), quoted in Custodio v.
Samillan, 842 F.3d 1084, 1088 (8th Cir. 2016) (dismissing as moot the appeal of denial of
Hague Convention petition where child turned sixteen during pendency of
proceedings).

       In any event, we are unable to meaningfully review this ruling of the district
court or the other rulings that Antoine challenges (e.g., regarding the denials of his
requests to lift the stay, to amend his complaint, and to deny him in forma pauperis
status on appeal) because he has not supplied the hearing transcripts that set forth the
court’s reasons for its decision. CIR. R. 10(b) & 30(b)(1); see Jaworski v. Master Hand
Contractors, Inc., 882 F.3d 686, 690 (7th Cir. 2018); United States v. Rogers, 270 F.3d 1076,
1084 (7th Cir. 2001).

        Finally, Valerie seeks sanctions against Antoine under Federal Rule of Appellate
Procedure 38, arguing that the appeal is frivolous and meant only to harass and
intimidate her. She urges us to view this appeal in the context of the fifteen suits since
2016 that Antoine has filed against her, her family, her employer, her lawyers, and her
child’s therapist. See In re Antoine Bordelais, 20 C 4165 (N.D. Ill. July 20, 2020) (Executive
Committee order enjoining Antoine from filing any new civil action in district without
first obtaining leave to file).

       Sanctions are indeed warranted. Antoine has subjected Valerie’s counsel to extra
work to defend against his meritless arguments. Allen‐Noll v. Madison Area Tech. College,
969 F.3d 343, 351 (7th Cir. 2020). He has also wasted this and other courts’ time, and not
just with this appeal; he has filed five other appeals from his suits against Valerie and
her family. See Nos. 19‐3281 (dismissed), 20‐2586, 20‐3373, 20‐3374, 21‐1106. And as has
been noted, the Executive Committee of the Northern District has run out of patience
No. 20‐1074                                                                 Page 4

with his pattern of frivolous and duplicative filings. Accordingly, he is ordered to show
cause within fourteen days why reasonable attorney’s fees and costs should not be
imposed. We also warn Antoine that further frivolous appeals will subject him to
monetary fines and a possible bar order pursuant to Support Systems International, Inc. v.
Mack, 45 F.3d 185, 186 (7th Cir. 1995).

                                                                              AFFIRMED